                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                            Case No. 19-53984

 Keli Anthony-Kauleinamoku Alo                     Chapter 13

 Debtor.                                           Judge Thomas J. Tucker

          STATEMENT OF CREDITOR REGARDING CORPORATE OWNERSHIP

☐      The following entities directly or indirectly own 10% or more of any class of the
Creditor’s equity interest

           Name:
           Address:

           Name:
           Address:

           Name:
           Address:

          (for additional names, attach an addendum to this form)

☒      There are no entities that directly or indirectly own 10% or more of any class of the
Creditor’s equity interest

I declare under penalty of perjury that the foregoing is true and correct.

 Dated:     August 5, 2021                         Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant




   19-53984-tjt       Doc 27    Filed 08/05/21    Entered 08/05/21 09:21:11       Page 1 of 1
